DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-11, 13-17, 19-26, and 28-30 are allowed and are re-numbered as claims 1-26, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 10, 16, and 25, determining whether a first interference affecting the at least one pilot resource is a same interference as a second interference affecting the at least one data resource based on identifying a transmission power difference between the at least one pilot resource and the at least one data resource;
applying the interference cleaning data to the at least one data resource when the first interference is the same interference as the second interference, the interference cleaning data being applied to the at least one data resource when the transmission power difference is less than a threshold power; and
applying modified interference cleaning data to the at least one data resource when the first interference is different than the second interference, the modified interference cleaning data being applied to the at least one data resource when the transmission power difference is greater than the threshold power.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        06/22/2022